Case: 1:16-mc-00380 Document #: 2 Filed: 02/21/20 Page 1 of 20 PageID #:59
       Case: 1:16-mc-00380 Document #: 2 Filed: 02/21/20 Page 2 of 20 PageID #:60
                                      ATTACHMENT A                                      1 OF19

Case Number                 Last Name                First Name           Middle Name
1:99-cr-00544                 Alesia                   Joseph               Michael


1:09-cr-00154                  Best                   Yasmin
1:09-cr-00154                  Best                   Yasmin
1:09-cr-00154                  Best                   Yasmin
1:09-cr-00154                  Best                   Yasmin
1:10-cr-00673                  Best                   Yasmin
1:10-cr-00673                  Best                   Yasmin
1:10-cr-00673                  Best                   Yasmin
1:10-cr-00673                  Best                   Yasmin
1:10-cr-00673                  Best                   Yasmin
1:10-cr-00673                  Best                   Yasmin
1:10-cr-00673                  Best                   Yasmin
1:13-cr-00761                  Best                   Yasmin
1:15-cr-00451                  Best                   Yasmin
1:15-cr-00452                  Best                   Yasmin
1:15-cr-00452                  Best                   Yasmin
1:15-cr-00583                  Best                   Yasmin
1:16-mc-00493                  Best                   Yasmin
1:17-mc-00391                  Best                   Yasmin
1:17-mc-00392                  Best                   Yasmin
1:18-cr-00267                  Best                   Yasmin
1:18-cr-00324                  Best                   Yasmin
1:18-cr-00865                  Best                   Yasmin
1:18-mc-00397                  Best                   Yasmin
1:18-mc-00796                  Best                   Yasmin


1:10-cr-00673               Biesenthal                Bethany                 Kaye
1:10-cr-00673               Biesenthal                Bethany                 Kaye
1:10-cr-00673               Biesenthal                Bethany                 Kaye
1:10-cr-00673               Biesenthal                Bethany                 Kaye
1:10-cr-00673               Biesenthal                Bethany                 Kaye
1:10-cr-00673               Biesenthal                Bethany                 Kaye
1:10-cr-00673               Biesenthal                Bethany                 Kaye
1:15-cr-00642               Biesenthal                Bethany                 Kaye
1:15-cr-00656               Biesenthal                Bethany                 Kaye
1:15-cr-00656               Biesenthal                Bethany                 Kaye
1:15-cr-00656               Biesenthal                Bethany                 Kaye
1:15-cr-00675               Biesenthal                Bethany                 Kaye
1:16-cr-00475               Biesenthal                Bethany                 Kaye
1:16-mc-00042               Biesenthal                Bethany                 Kaye
1:16-mc-00516               Biesenthal                Bethany                 Kaye
1:17-mc-00026               Biesenthal                Bethany                 Kaye
1:99-cr-00545               Biesenthal                Bethany                 Kaye
       Case: 1:16-mc-00380 Document #: 2 Filed: 02/21/20 Page 3 of 20 PageID #:61
                                        ATTACHMENT A                                   2 OF19

1:07-cr-00843                 Block                    Steven                Andrew
1:09-cr-00539                 Block                    Steven                Andrew
1:09-cr-00539                 Block                    Steven                Andrew
1:09-cr-00539                 Block                    Steven                Andrew
1:13-cr-00036                 Block                    Steven                Andrew
1:13-cr-00036                 Block                    Steven                Andrew
1:13-cr-00037                 Block                    Steven                Andrew
1:13-cr-00037                 Block                    Steven                Andrew
1:13-cr-00037                 Block                    Steven                Andrew
1:13-cr-00037                 Block                    Steven                Andrew
1:99-cr-00544                 Block                    Steven                Andrew


1:08-cr-00116                Boutros                   Andrew                  S.
1:08-cr-00947                Boutros                   Andrew                  S.
1:08-cr-00947                Boutros                   Andrew                  S.
1:08-cr-00947                Boutros                   Andrew                  S.
1:12-cr-00791                Boutros                   Andrew                  S.


1:12-cr-00170                 Bruner                    Scott                Vincent


1:94-cr-00723                 Burley                    John                   L.


1:07-cr-00224                Buvinger                  David                   D.
1:07-cr-00224                Buvinger                  David                   D.
1:07-cr-00224                Buvinger                  David                   D.
1:07-cr-00224                Buvinger                  David                   D.
1:17-cv-07466                Buvinger                  David                   D.
1:17-cv-08584                Buvinger                  David                   D.
1:18-cv-00269                Buvinger                  David                   D.


1:17-cv-07931                Canetti                   Bruce                   C.


1:07-cr-00843                Cannon                    Rachel                Marie


1:12-cr-00050                Chmelar                   Michael                John
1:12-cr-00791                Chmelar                   Michael                John


1:10-cr-00673                Church                    Megan                 Cunniff
1:10-cr-00673                Church                    Megan                 Cunniff
1:10-cr-00673                Church                    Megan                 Cunniff
1:10-cr-00673                Church                    Megan                 Cunniff
       Case: 1:16-mc-00380 Document #: 2 Filed: 02/21/20 Page 4 of 20 PageID #:62
                                        ATTACHMENT A                                   3 OF19

1:10-cr-00673                Church                    Megan                 Cunniff
1:10-cr-00673                Church                    Megan                 Cunniff
1:10-cr-00673                Church                    Megan                 Cunniff
1:11-cr-00292                Church                    Megan                 Cunniff
1:91-cr-00463                Church                    Megan                 Cunniff


1:15-cr-00067                  Cole                    Samuel                  B.
1:15-mc-00628                  Cole                    Samuel                  B.
1:15-mc-00653                  Cole                    Samuel                  B.


1:11-cr-00784                  Deis                      J.                 Gregory


1:03-cr-00713               DePodesta                  Nancy                   L.
1:03-cr-00713               DePodesta                  Nancy                   L.
1:03-cr-00713               DePodesta                  Nancy                   L.
1:03-cr-00713               DePodesta                  Nancy                   L.
1:03-cr-00713               DePodesta                  Nancy                   L.
1:03-cr-00713               DePodesta                  Nancy                   L.
1:08-cr-00947               DePodesta                  Nancy                   L.
1:08-cr-00947               DePodesta                  Nancy                   L.
1:08-cr-00947               DePodesta                  Nancy                   L.
1:10-cr-00261               DePodesta                  Nancy                   L.
1:10-cr-00261               DePodesta                  Nancy                   L.
1:10-cr-00261               DePodesta                  Nancy                   L.
1:14-cr-00156               DePodesta                  Nancy                   L.
1:14-cr-00156               DePodesta                  Nancy                   L.


1:15-mc-00620                Didwania                  Vikas                 Kumar
1:15-mc-00621                Didwania                  Vikas                 Kumar
1:15-mc-00655                Didwania                  Vikas                 Kumar
1:15-mc-00656                Didwania                  Vikas                 Kumar
1:16-cr-00206                Didwania                  Vikas                 Kumar
1:16-cr-00463                Didwania                  Vikas                 Kumar
1:16-cr-00463                Didwania                  Vikas                 Kumar
1:16-cr-00463                Didwania                  Vikas                 Kumar
1:16-cr-00463                Didwania                  Vikas                 Kumar
1:16-cr-00463                Didwania                  Vikas                 Kumar
1:16-cr-00463                Didwania                  Vikas                 Kumar
1:16-cr-00463                Didwania                  Vikas                 Kumar
1:16-cr-00463                Didwania                  Vikas                 Kumar
1:16-cr-00463                Didwania                  Vikas                 Kumar
1:16-cr-00463                Didwania                  Vikas                 Kumar
1:16-cr-00463                Didwania                  Vikas                 Kumar
1:16-cr-00463                Didwania                  Vikas                 Kumar
1:16-cr-00463                Didwania                  Vikas                 Kumar
       Case: 1:16-mc-00380 Document #: 2 Filed: 02/21/20 Page 5 of 20 PageID #:63
                                        ATTACHMENT A                                 4 OF19

1:16-cr-00463                Didwania                  Vikas                 Kumar
1:16-cr-00463                Didwania                  Vikas                 Kumar
1:16-cr-00463                Didwania                  Vikas                 Kumar
1:16-cr-00463                Didwania                  Vikas                 Kumar
1:16-cr-00463                Didwania                  Vikas                 Kumar
1:16-cr-00463                Didwania                  Vikas                 Kumar
1:16-cr-00463                Didwania                  Vikas                 Kumar
1:16-cr-00463                Didwania                  Vikas                 Kumar
1:16-cr-00463                Didwania                  Vikas                 Kumar
1:16-cr-00463                Didwania                  Vikas                 Kumar
1:16-cr-00463                Didwania                  Vikas                 Kumar
1:16-cr-00463                Didwania                  Vikas                 Kumar
1:16-cr-00463                Didwania                  Vikas                 Kumar
1:16-cr-00463                Didwania                  Vikas                 Kumar
1:16-cr-00463                Didwania                  Vikas                 Kumar
1:16-cr-00463                Didwania                  Vikas                 Kumar
1:16-cr-00463                Didwania                  Vikas                 Kumar
1:16-cr-00463                Didwania                  Vikas                 Kumar
1:16-cr-00802                Didwania                  Vikas                 Kumar
1:16-mc-00152                Didwania                  Vikas                 Kumar
1:16-mc-00153                Didwania                  Vikas                 Kumar
1:16-mc-00203                Didwania                  Vikas                 Kumar
1:16-mc-00225                Didwania                  Vikas                 Kumar
1:16-mc-00403                Didwania                  Vikas                 Kumar
1:16-mc-00413                Didwania                  Vikas                 Kumar
1:16-mc-00479                Didwania                  Vikas                 Kumar
1:16-mc-60030                Didwania                  Vikas                 Kumar
1:16-mc-60031                Didwania                  Vikas                 Kumar
1:17-cr-00052                Didwania                  Vikas                 Kumar
1:17-mc-00554                Didwania                  Vikas                 Kumar
1:17-mc-00555                Didwania                  Vikas                 Kumar
1:17-mc-00556                Didwania                  Vikas                 Kumar
1:18-cr-00696                Didwania                  Vikas                 Kumar
1:18-cr-00758                Didwania                  Vikas                 Kumar
1:18-cr-00758                Didwania                  Vikas                 Kumar
1:18-cr-00783                Didwania                  Vikas                 Kumar
1:18-cr-00783                Didwania                  Vikas                 Kumar
1:18-mc-00103                Didwania                  Vikas                 Kumar
1:18-mc-00516                Didwania                  Vikas                 Kumar
1:18-mc-00517                Didwania                  Vikas                 Kumar
1:18-mc-00583                Didwania                  Vikas                 Kumar
1:18-mc-00649                Didwania                  Vikas                 Kumar
1:18-mc-00650                Didwania                  Vikas                 Kumar
1:18-mc-00676                Didwania                  Vikas                 Kumar
1:18-mc-00677                Didwania                  Vikas                 Kumar
1:18-mc-00709                Didwania                  Vikas                 Kumar
1:18-mc-00791                Didwania                  Vikas                 Kumar
1:18-mc-00792                Didwania                  Vikas                 Kumar
       Case: 1:16-mc-00380 Document #: 2 Filed: 02/21/20 Page 6 of 20 PageID #:64
                                        ATTACHMENT A                                 5 OF19



1:02-cr-00719                 Egan                     Christina               M.


1:02-cr-00719                 Elden                     Barry                 Rand


1:03-cr-01136                 Fairley                  Sharon                Renee
1:03-cr-01136                 Fairley                  Sharon                Renee
1:07-cr-00843                 Fairley                  Sharon                Renee
1:14-cr-00393                 Fairley                  Sharon                Renee


1:13-cr-00563                Fayhee                     Ryan                   P.
1:14-cr-00482                Fayhee                     Ryan                   P.
1:14-cr-00539                Fayhee                     Ryan                   P.
1:14-cr-00539                Fayhee                     Ryan                   P.
1:14-cr-00539                Fayhee                     Ryan                   P.
1:14-cr-00539                Fayhee                     Ryan                   P.
1:14-cr-00539                Fayhee                     Ryan                   P.
1:14-cr-00539                Fayhee                     Ryan                   P.
1:14-cr-00539                Fayhee                     Ryan                   P.
1:14-cr-00539                Fayhee                     Ryan                   P.
1:14-cr-00539                Fayhee                     Ryan                   P.
1:14-cr-00539                Fayhee                     Ryan                   P.
1:14-cr-00539                Fayhee                     Ryan                   P.
1:14-cr-00539                Fayhee                     Ryan                   P.
1:14-cr-00539                Fayhee                     Ryan                   P.
1:14-cr-00539                Fayhee                     Ryan                   P.
1:14-cr-00539                Fayhee                     Ryan                   P.
1:15-cr-00062                Fayhee                     Ryan                   P.
1:15-cr-00063                Fayhee                     Ryan                   P.
1:99-cr-00545                Fayhee                     Ryan                   P.


1:00-cr-00410           Fernandez-Harvath              Maribel
1:14-cr-00051           Fernandez-Harvath              Maribel
1:16-mc-00049           Fernandez-Harvath              Maribel


1:09-cr-00383                Ferrara                   Michael               James
1:09-cr-00383                Ferrara                   Michael               James
1:09-cr-00383                Ferrara                   Michael               James
1:09-cr-00383                Ferrara                   Michael               James
1:09-cr-00383                Ferrara                   Michael               James
1:09-cr-00383                Ferrara                   Michael               James
1:09-cr-00383                Ferrara                   Michael               James
1:09-cr-00383                Ferrara                   Michael               James
1:09-cr-00383                Ferrara                   Michael               James
       Case: 1:16-mc-00380 Document #: 2 Filed: 02/21/20 Page 7 of 20 PageID #:65
                                        ATTACHMENT A                                     6 OF19

1:10-cr-00063                Ferrara                   Michael               James
1:10-cr-00063                Ferrara                   Michael               James
1:10-cr-00063                Ferrara                   Michael               James
1:11-cr-00064                 Fitter                    Seth                   B.


1:04-cr-00021                  Fox                     Brandon                 D


1:09-cr-00383               Frimpong                   Naana             Abenaa Nyarko
1:09-cr-00383               Frimpong                   Naana             Abenaa Nyarko
1:09-cr-00383               Frimpong                   Naana             Abenaa Nyarko
1:09-cr-00383               Frimpong                   Naana             Abenaa Nyarko
1:09-cr-00383               Frimpong                   Naana             Abenaa Nyarko
1:09-cr-00383               Frimpong                   Naana             Abenaa Nyarko
1:09-cr-00383               Frimpong                   Naana             Abenaa Nyarko
1:09-cr-00383               Frimpong                   Naana             Abenaa Nyarko
1:09-cr-00383               Frimpong                   Naana             Abenaa Nyarko


1:02-cr-00924                 Funk                       T                   Markus


1:06-cr-00964                Gillogly                  Daniel                William


1:98-cr-00420              Hammerman                    Joel                   M.


1:12-cr-00170                Harjani                    Sunil                  R
1:15-mc-00629                Harjani                    Sunil                  R
1:16-mc-00174                Harjani                    Sunil                  R
1:16-mc-00196                Harjani                    Sunil                  R
1:17-cr-00602                Harjani                    Sunil                  R
1:17-mc-00597                Harjani                    Sunil                  R
1:17-mc-00598                Harjani                    Sunil                  R
1:18-cr-00096                Harjani                    Sunil                  R
1:18-cr-00852                Harjani                    Sunil                  R
1:18-mc-00537                Harjani                    Sunil                  R
1:18-mc-00800                Harjani                    Sunil                  R


1:00-cr-00410                 Haxall                   Bolling                 W
1:16-mc-00385                 Haxall                   Bolling                 W
1:16-mc-00388                 Haxall                   Bolling                 W
1:17-cr-00600                 Haxall                   Bolling                 W
1:17-cr-00600                 Haxall                   Bolling                 W
1:17-mc-00237                 Haxall                   Bolling                 W
1:17-mc-00238                 Haxall                   Bolling                 W
       Case: 1:16-mc-00380 Document #: 2 Filed: 02/21/20 Page 8 of 20 PageID #:66
                                       ATTACHMENT A                                   7 OF19

1:17-mc-00239                 Haxall                   Bolling                 W
1:17-mc-00313                 Haxall                   Bolling                 W
1:17-mc-00510                 Haxall                   Bolling                 W
1:17-mc-00511                 Haxall                   Bolling                 W
1:17-mc-60024                 Haxall                   Bolling                 W
1:18-mc-00031                 Haxall                   Bolling                 W
1:18-mc-00032                 Haxall                   Bolling                 W
1:18-mc-00657                 Haxall                   Bolling                 W
1:19-cr-00134                 Haxall                   Bolling                 W
1:19-mc-60000                 Haxall                   Bolling                 W


1:16-cr-00159                 Hayes                    Brian
1:16-cr-00813                 Hayes                    Brian
1:18-cr-00561                 Hayes                    Brian
1:19-cr-00449                 Hayes                    Brian
1:19-cv-06465                 Hayes                    Brian


1:19-cr-00732                 Hesler                   Daniel                  J.


1:15-mc-00614                 Hiller                  Richard               Matthew
1:15-mc-00615                 Hiller                  Richard               Matthew
1:15-mc-00616                 Hiller                  Richard               Matthew
1:16-cr-00179                 Hiller                  Richard               Matthew
1:16-cr-00349                 Hiller                  Richard               Matthew
1:16-mc-00062                 Hiller                  Richard               Matthew
1:16-mc-00063                 Hiller                  Richard               Matthew
1:16-mc-00064                 Hiller                  Richard               Matthew
1:16-mc-00065                 Hiller                  Richard               Matthew
1:16-mc-00216                 Hiller                  Richard               Matthew
1:16-mc-00363                 Hiller                  Richard               Matthew
1:16-mc-00383                 Hiller                  Richard               Matthew
1:16-mc-00608                 Hiller                  Richard               Matthew
1:16-mc-00610                 Hiller                  Richard               Matthew
1:16-mc-00615                 Hiller                  Richard               Matthew
1:16-mc-00616                 Hiller                  Richard               Matthew
1:16-mc-00617                 Hiller                  Richard               Matthew
1:16-mc-00618                 Hiller                  Richard               Matthew
1:17-mc-00408                 Hiller                  Richard               Matthew
1:17-mc-00409                 Hiller                  Richard               Matthew
1:17-mc-00410                 Hiller                  Richard               Matthew
1:17-mc-00411                 Hiller                  Richard               Matthew
1:17-mc-00456                 Hiller                  Richard               Matthew
1:18-cv-01972                 Hiller                  Richard               Matthew
1:18-mc-00418                 Hiller                  Richard               Matthew
1:18-mc-00419                 Hiller                  Richard               Matthew
1:18-mc-00420                 Hiller                  Richard               Matthew
       Case: 1:16-mc-00380 Document #: 2 Filed: 02/21/20 Page 9 of 20 PageID #:67
                                       ATTACHMENT A                                   8 OF19

1:18-mc-00421                 Hiller                  Richard               Matthew
1:18-mc-00422                 Hiller                  Richard               Matthew
1:18-mc-00441                 Hiller                  Richard               Matthew


1:02-cr-00124                Holman                   Rebekah
1:02-cr-00124                Holman                   Rebekah
1:17-cr-00608                Holman                   Rebekah
1:17-cr-00608                Holman                   Rebekah
1:17-cr-00626                Holman                   Rebekah
1:17-mc-00098                Holman                   Rebekah
1:17-mc-00099                Holman                   Rebekah
1:17-mc-00311                Holman                   Rebekah
1:17-mc-00441                Holman                   Rebekah
1:17-mc-00535                Holman                   Rebekah
1:17-mc-00558                Holman                   Rebekah
1:17-mc-00559                Holman                   Rebekah
1:17-mc-00562                Holman                   Rebekah
1:17-mc-00563                Holman                   Rebekah
1:17-mc-00580                Holman                   Rebekah
1:17-mc-00627                Holman                   Rebekah
1:18-cr-00647                Holman                   Rebekah
1:18-cr-00647                Holman                   Rebekah
1:18-cr-00647                Holman                   Rebekah
1:18-cr-00647                Holman                   Rebekah
1:18-cr-00647                Holman                   Rebekah
1:18-cr-00647                Holman                   Rebekah
1:18-cr-00647                Holman                   Rebekah
1:18-cr-00647                Holman                   Rebekah
1:18-cr-00647                Holman                   Rebekah
1:18-cr-00712                Holman                   Rebekah
1:18-cr-00712                Holman                   Rebekah
1:18-cr-00712                Holman                   Rebekah
1:18-cr-00712                Holman                   Rebekah
1:18-mc-00034                Holman                   Rebekah
1:18-mc-00035                Holman                   Rebekah
1:18-mc-00036                Holman                   Rebekah
1:18-mc-00037                Holman                   Rebekah
1:18-mc-00038                Holman                   Rebekah
1:18-mc-00057                Holman                   Rebekah
1:18-mc-00063                Holman                   Rebekah
1:18-mc-00064                Holman                   Rebekah
1:18-mc-00158                Holman                   Rebekah
1:18-mc-00167                Holman                   Rebekah
1:18-mc-00237                Holman                   Rebekah
1:18-mc-00238                Holman                   Rebekah
1:18-mc-00239                Holman                   Rebekah
1:18-mc-00240                Holman                   Rebekah
1:18-mc-00309                Holman                   Rebekah
      Case: 1:16-mc-00380 Document #: 2 Filed: 02/21/20 Page 10 of 20 PageID #:68
                                        ATTACHMENT A                                9 OF19

1:18-mc-00310                Holman                     Rebekah
1:18-mc-00411                Holman                     Rebekah
1:18-mc-00474                Holman                     Rebekah
1:18-mc-00660                Holman                     Rebekah
1:18-mc-00708                Holman                     Rebekah
1:18-mc-60008                Holman                     Rebekah
1:18-mc-60013                Holman                     Rebekah
1:18-mc-60036                Holman                     Rebekah
1:19-cr-00029                Holman                     Rebekah
1:19-cr-00163                Holman                     Rebekah
1:19-cr-00176                Holman                     Rebekah
1:19-mc-00174                Holman                     Rebekah
1:19-mc-00196                Holman                     Rebekah
1:19-mc-00197                Holman                     Rebekah


1:02-cr-00719                Hotaling                  Christopher           Paul
1:15-mc-60067                Hotaling                  Christopher           Paul
1:16-cr-00097                Hotaling                  Christopher           Paul
1:16-cr-00731                Hotaling                  Christopher           Paul
1:16-mc-00486                Hotaling                  Christopher           Paul
1:16-mc-60001                Hotaling                  Christopher           Paul
1:16-mc-60002                Hotaling                  Christopher           Paul
1:16-mc-60023                Hotaling                  Christopher           Paul
1:16-mc-60039                Hotaling                  Christopher           Paul
1:16-mc-60042                Hotaling                  Christopher           Paul
1:16-mc-60047                Hotaling                  Christopher           Paul
1:16-mc-60052                Hotaling                  Christopher           Paul
1:17-mc-60005                Hotaling                  Christopher           Paul
1:18-cv-03629                Hotaling                  Christopher           Paul


1:02-cr-00573                Hudson                     Nathalina              A
1:11-cr-00292                Hudson                     Nathalina              A
1:12-cr-00755                Hudson                     Nathalina              A
1:12-cr-00755                Hudson                     Nathalina              A
1:12-cr-00755                Hudson                     Nathalina              A
1:13-cr-00013                Hudson                     Nathalina              A
1:13-cr-00016                Hudson                     Nathalina              A
1:13-cr-00016                Hudson                     Nathalina              A
1:13-cr-00016                Hudson                     Nathalina              A
1:14-cr-00422                Hudson                     Nathalina              A
1:15-mc-00608                Hudson                     Nathalina              A
1:16-mc-00504                Hudson                     Nathalina              A
1:16-mc-60014                Hudson                     Nathalina              A
1:17-cr-00807                Hudson                     Nathalina              A
1:17-mc-00129                Hudson                     Nathalina              A
1:17-mc-00459                Hudson                     Nathalina              A
1:17-mc-00599                Hudson                     Nathalina              A
      Case: 1:16-mc-00380 Document #: 2 Filed: 02/21/20 Page 11 of 20 PageID #:69
                                      ATTACHMENT A                                  10 OF19

1:17-mc-00600                Hudson                  Nathalina                 A
1:17-mc-00601                Hudson                  Nathalina                 A
1:17-mc-00602                Hudson                  Nathalina                 A
1:17-mc-00603                Hudson                  Nathalina                 A
1:17-mc-00604                Hudson                  Nathalina                 A
1:17-mc-00605                Hudson                  Nathalina                 A
1:17-mc-00606                Hudson                  Nathalina                 A
1:17-mc-00607                Hudson                  Nathalina                 A
1:17-mc-00608                Hudson                  Nathalina                 A
1:17-mc-00609                Hudson                  Nathalina                 A
1:17-mc-00610                Hudson                  Nathalina                 A
1:17-mc-00611                Hudson                  Nathalina                 A
1:17-mc-00629                Hudson                  Nathalina                 A
1:17-mc-00630                Hudson                  Nathalina                 A
1:17-mc-00631                Hudson                  Nathalina                 A
1:18-cr-00400                Hudson                  Nathalina                 A
1:18-cr-00400                Hudson                  Nathalina                 A
1:18-cr-00400                Hudson                  Nathalina                 A
1:18-cr-00726                Hudson                  Nathalina                 A
1:18-cr-00726                Hudson                  Nathalina                 A
1:18-mc-00545                Hudson                  Nathalina                 A
1:19-mc-00066                Hudson                  Nathalina                 A
1:96-cr-00149                Hudson                  Nathalina                 A


1:16-cr-00025                Jacobs                   Robert                  M.


1:17-cr-00319                 Kling                   Richard                  S


1:12-cr-00755                Kness                     John                    F
1:12-cr-00755                Kness                     John                    F
1:12-cr-00755                Kness                     John                    F
1:13-cr-00013                Kness                     John                    F
1:13-cr-00016                Kness                     John                    F
1:13-cr-00016                Kness                     John                    F
1:13-cr-00016                Kness                     John                    F
1:15-mc-00612                Kness                     John                    F
1:15-mc-00642                Kness                     John                    F
1:15-mc-00643                Kness                     John                    F
1:15-mc-00644                Kness                     John                    F
1:16-cr-00147                Kness                     John                    F
1:16-mc-00478                Kness                     John                    F
1:18-cv-01659                Kness                     John                    F
1:94-cr-00305                Kness                     John                    F
1:94-cr-00305                Kness                     John                    F
1:94-cr-00305                Kness                     John                    F
1:94-cr-00305                Kness                     John                    F
      Case: 1:16-mc-00380 Document #: 2 Filed: 02/21/20 Page 12 of 20 PageID #:70
                                     ATTACHMENT A                                   11 OF19

1:94-cr-00305                Kness                     John                    F
1:94-cr-00305                Kness                     John                    F
1:94-cr-00305                Kness                     John                    F
1:94-cr-00305                Kness                     John                    F
1:94-cr-00305                Kness                     John                    F
1:94-cr-00305                Kness                     John                    F
1:94-cr-00305                Kness                     John                    F
1:94-cr-00305                Kness                     John                    F
1:94-cr-00305                Kness                     John                    F
1:94-cr-00305                Kness                     John                    F
1:94-cr-00305                Kness                     John                    F
1:94-cr-00305                Kness                     John                    F


1:08-cr-00947              Kubiatowski               Stephen                  A.
1:08-cr-00947              Kubiatowski               Stephen                  A.
1:08-cr-00947              Kubiatowski               Stephen                  A.


1:19-cv-01232                Layng                    Patrick                Sean
1:20-cv-00596                Layng                    Patrick                Sean


1:16-cr-00837                 Lee                    Stephen                Chahn
1:16-mc-00415                 Lee                    Stephen                Chahn
1:16-mc-00416                 Lee                    Stephen                Chahn
1:17-cr-00533                 Lee                    Stephen                Chahn
1:17-mc-00564                 Lee                    Stephen                Chahn
1:17-mc-00565                 Lee                    Stephen                Chahn
1:17-mc-00588                 Lee                    Stephen                Chahn
1:17-mc-00589                 Lee                    Stephen                Chahn
1:18-cr-00258                 Lee                    Stephen                Chahn
1:18-cr-00384                 Lee                    Stephen                Chahn
1:18-cr-00385                 Lee                    Stephen                Chahn
1:18-cr-00405                 Lee                    Stephen                Chahn
1:18-cr-00405                 Lee                    Stephen                Chahn
1:18-cr-00405                 Lee                    Stephen                Chahn
1:18-cr-00418                 Lee                    Stephen                Chahn
1:18-cr-00419                 Lee                    Stephen                Chahn
1:18-cr-00643                 Lee                    Stephen                Chahn
1:18-cr-00833                 Lee                    Stephen                Chahn
1:18-cv-00035                 Lee                    Stephen                Chahn
1:18-mc-00173                 Lee                    Stephen                Chahn
1:18-mc-00366                 Lee                    Stephen                Chahn
1:19-cv-02787                 Lee                    Stephen                Chahn
1:92-cr-01051                 Lee                    Stephen                Chahn
1:92-cr-01051                 Lee                    Stephen                Chahn
1:92-cr-01051                 Lee                    Stephen                Chahn
1:92-cr-01051                 Lee                    Stephen                Chahn
      Case: 1:16-mc-00380 Document #: 2 Filed: 02/21/20 Page 13 of 20 PageID #:71
                                        ATTACHMENT A                                  12 OF19




1:04-cr-01001                 Levin                      Jennie             Horwitz
1:10-cr-00261                 Levin                      Jennie             Horwitz
1:10-cr-00261                 Levin                      Jennie             Horwitz
1:10-cr-00261                 Levin                      Jennie             Horwitz
1:12-cr-00821                 Levin                      Jennie             Horwitz
1:12-cr-01004                 Levin                      Jennie             Horwitz
1:15-cv-07008                 Levin                      Jennie             Horwitz
1:16-cr-00462                 Levin                      Jennie             Horwitz
1:16-cr-00462                 Levin                      Jennie             Horwitz
1:16-cr-00462                 Levin                      Jennie             Horwitz
1:16-cr-00462                 Levin                      Jennie             Horwitz
1:16-cr-00462                 Levin                      Jennie             Horwitz
1:16-cr-00462                 Levin                      Jennie             Horwitz
1:16-cr-00462                 Levin                      Jennie             Horwitz
1:16-cr-00462                 Levin                      Jennie             Horwitz
1:16-mc-00096                 Levin                      Jennie             Horwitz
1:17-mc-00518                 Levin                      Jennie             Horwitz
1:17-mc-00519                 Levin                      Jennie             Horwitz
1:18-cr-00025                 Levin                      Jennie             Horwitz
1:18-cr-00735                 Levin                      Jennie             Horwitz
1:19-mc-00481                 Levin                      Jennie             Horwitz


1:98-cr-00898                 Levin                       Joel                R.
1:98-cr-00898                 Levin                       Joel                R.


1:16-cv-04957                 Lidow                      David                 R


1:12-cr-00290                Mariotti                    Renato               T.
1:15-cr-00247                Mariotti                    Renato               T.
1:15-cr-00469                Mariotti                    Renato               T.


1:17-mc-00514                 May                        Daniel             Edward
1:17-mc-00515                 May                        Daniel             Edward


1:94-cr-00333               McClellan                   Marsha                A.


1:09-cr-00247               McFadden                   Christopher             R


1:07-cr-00224                Nasser                     Michelle
1:07-cr-00224                Nasser                     Michelle
      Case: 1:16-mc-00380 Document #: 2 Filed: 02/21/20 Page 14 of 20 PageID #:72
                                       ATTACHMENT A                                   13 OF19

1:07-cr-00224                Nasser                    Michelle
1:07-cr-00224                Nasser                    Michelle


1:03-cr-01136              Niewoehner                 Christopher
1:03-cr-01136              Niewoehner                 Christopher


1:15-cr-00515                Novak                      William             Patrick
1:15-cr-00515                Novak                      William             Patrick
1:15-cr-00515                Novak                      William             Patrick
1:15-cr-00515                Novak                      William             Patrick
1:17-cr-00522                Novak                      William             Patrick
1:17-cr-00765                Novak                      William             Patrick
1:19-cr-00057                Novak                      William             Patrick
1:19-cr-00164                Novak                      William             Patrick
1:19-cr-00239                Novak                      William             Patrick


1:14-cr-00544               Otlewski                    Patrick              Mark


1:08-cr-00746                Owens                      Derek
1:08-cr-00746                Owens                      Derek
1:14-cr-00245                Owens                      Derek
1:15-cr-00611                Owens                      Derek
1:15-mc-00647                Owens                      Derek
1:16-cr-00463                Owens                      Derek
1:16-cr-00463                Owens                      Derek
1:16-cr-00463                Owens                      Derek
1:16-cr-00463                Owens                      Derek
1:16-cr-00463                Owens                      Derek
1:16-cr-00463                Owens                      Derek
1:16-cr-00463                Owens                      Derek
1:16-cr-00463                Owens                      Derek
1:16-cr-00463                Owens                      Derek
1:16-cr-00463                Owens                      Derek
1:16-cr-00463                Owens                      Derek
1:16-cr-00463                Owens                      Derek
1:16-cr-00463                Owens                      Derek
1:16-cr-00463                Owens                      Derek
1:16-cr-00463                Owens                      Derek
1:16-cr-00463                Owens                      Derek
1:16-cr-00463                Owens                      Derek
1:16-cr-00463                Owens                      Derek
1:16-cr-00463                Owens                      Derek
1:16-cr-00463                Owens                      Derek
1:16-cr-00463                Owens                      Derek
1:16-cr-00463                Owens                      Derek
      Case: 1:16-mc-00380 Document #: 2 Filed: 02/21/20 Page 15 of 20 PageID #:73
                                       ATTACHMENT A                                  14 OF19

1:16-cr-00463                Owens                    Derek
1:16-cr-00463                Owens                    Derek
1:16-cr-00463                Owens                    Derek
1:16-cr-00463                Owens                    Derek
1:16-cr-00463                Owens                    Derek
1:16-cr-00463                Owens                    Derek
1:16-cr-00463                Owens                    Derek
1:16-cr-00463                Owens                    Derek
1:16-cr-00463                Owens                    Derek
1:19-cr-00372                Owens                    Derek


3:04-cr-50071              Paccagnini                  Scott                Robert


1:03-cr-01189                Polovin                  Andrew                 Keith
1:15-cr-00314                Polovin                  Andrew                 Keith
1:15-cr-00314                Polovin                  Andrew                 Keith
1:15-cr-00379                Polovin                  Andrew                 Keith
1:15-cr-00379                Polovin                  Andrew                 Keith
1:15-mc-60066                Polovin                  Andrew                 Keith
1:16-mc-00043                Polovin                  Andrew                 Keith
1:16-mc-00044                Polovin                  Andrew                 Keith
1:16-mc-00337                Polovin                  Andrew                 Keith
1:16-mc-00338                Polovin                  Andrew                 Keith


1:03-cr-00708                Porter                    Julie                  B.
1:04-cr-00200                Porter                    Julie                  B.
1:10-cr-00261                Porter                    Julie                  B.
1:10-cr-00261                Porter                    Julie                  B.
1:10-cr-00261                Porter                    Julie                  B.


1:16-cr-00114                 Ray                     Allison                 A.
1:17-cr-00357                 Ray                     Allison                 A.
1:17-cr-00362                 Ray                     Allison                 A.
1:18-cr-00113                 Ray                     Allison                 A.
1:18-cr-00420                 Ray                     Allison                 A.
1:18-cr-00498                 Ray                     Allison                 A.
1:18-cv-06977                 Ray                     Allison                 A.
1:18-cv-07565                 Ray                     Allison                 A.
1:18-cv-07851                 Ray                     Allison                 A.


1:07-cr-00224               Ridgway                   William
1:07-cr-00224               Ridgway                   William
1:07-cr-00224               Ridgway                   William
1:07-cr-00224               Ridgway                   William
      Case: 1:16-mc-00380 Document #: 2 Filed: 02/21/20 Page 16 of 20 PageID #:74
                                        ATTACHMENT A                                  15 OF19

1:11-cr-00784               Ridgway                    William
1:14-cr-00376               Ridgway                    William
1:16-cr-00438               Ridgway                    William
1:16-cr-00438               Ridgway                    William
1:16-cr-00438               Ridgway                    William
1:16-cr-00622               Ridgway                    William
1:16-mc-00062               Ridgway                    William
1:16-mc-00063               Ridgway                    William
1:16-mc-00064               Ridgway                    William
1:16-mc-00065               Ridgway                    William
1:16-mc-00102               Ridgway                    William
1:16-mc-00123               Ridgway                    William
1:16-mc-00169               Ridgway                    William
1:16-mc-00170               Ridgway                    William
1:16-mc-00378               Ridgway                    William
1:16-mc-00379               Ridgway                    William
1:16-mc-00380               Ridgway                    William
1:16-mc-00381               Ridgway                    William
1:16-mc-00382               Ridgway                    William
1:16-mc-00468               Ridgway                    William
1:16-mc-00469               Ridgway                    William
1:16-mc-00496               Ridgway                    William
1:16-mc-00497               Ridgway                    William
1:16-mc-00498               Ridgway                    William
1:16-mc-00499               Ridgway                    William


1:18-cr-00760                Rodney                    Renai                Scherri
1:18-cr-00880                Rodney                    Renai                Scherri
1:19-cr-00461                Rodney                    Renai                Scherri


1:13-cr-00949                Romero                    Jessica
1:13-cr-00949                Romero                    Jessica
1:14-cr-00156                Romero                    Jessica
1:14-cr-00156                Romero                    Jessica
1:16-cr-00793                Romero                    Jessica
1:16-mc-00120                Romero                    Jessica
1:16-mc-00197                Romero                    Jessica
1:16-mc-00287                Romero                    Jessica
1:16-mc-00424                Romero                    Jessica
1:16-mc-00455                Romero                    Jessica
1:16-mc-00540                Romero                    Jessica


1:99-cr-00544                 Ryan                      John                   T


1:16-mc-00050               Salovaara                  Kaarina
      Case: 1:16-mc-00380 Document #: 2 Filed: 02/21/20 Page 17 of 20 PageID #:75
                                        ATTACHMENT A                                16 OF19

1:16-mc-00051               Salovaara                  Kaarina
1:16-mc-00271               Salovaara                  Kaarina
1:17-mc-00498               Salovaara                  Kaarina
1:18-cr-00324               Salovaara                  Kaarina


1:15-cr-00379                Sawyer                    Katherine
1:15-cr-00379                Sawyer                    Katherine
1:17-cr-00225                Sawyer                    Katherine
1:18-mc-00214                Sawyer                    Katherine
1:18-mc-00224                Sawyer                    Katherine
1:18-mc-00786                Sawyer                    Katherine
1:18-mc-00802                Sawyer                    Katherine
1:18-mc-00803                Sawyer                    Katherine
1:18-mc-00804                Sawyer                    Katherine
1:19-cr-00294                Sawyer                    Katherine
1:19-mc-00045                Sawyer                    Katherine
1:19-mc-00053                Sawyer                    Katherine
1:19-mc-00298                Sawyer                    Katherine
1:19-mc-00317                Sawyer                    Katherine
1:19-mc-00318                Sawyer                    Katherine
1:19-mc-00319                Sawyer                    Katherine
1:96-cr-00291                Sawyer                    Katherine
1:96-cr-00291                Sawyer                    Katherine
1:96-cr-00291                Sawyer                    Katherine
1:96-cr-00291                Sawyer                    Katherine
1:96-cr-00291                Sawyer                    Katherine


1:09-cr-00383              Shakeshaft                  Thomas                 D.
1:09-cr-00383              Shakeshaft                  Thomas                 D.
1:09-cr-00383              Shakeshaft                  Thomas                 D.
1:09-cr-00383              Shakeshaft                  Thomas                 D.
1:09-cr-00383              Shakeshaft                  Thomas                 D.
1:09-cr-00383              Shakeshaft                  Thomas                 D.
1:09-cr-00383              Shakeshaft                  Thomas                 D.
1:09-cr-00383              Shakeshaft                  Thomas                 D.
1:09-cr-00383              Shakeshaft                  Thomas                 D.


1:18-cv-02453                Siskel                    Edward                  N


1:18-cv-06188              Snodgrass                   Douglas                G.
1:18-cv-06188              Snodgrass                   Douglas                G.
1:19-cv-06390              Snodgrass                   Douglas                G.


1:02-cr-00283                Stewart                    Joseph                A.
      Case: 1:16-mc-00380 Document #: 2 Filed: 02/21/20 Page 18 of 20 PageID #:76
                                       ATTACHMENT A                                 17 OF19

1:04-cr-00021                Stewart                  Joseph                  A.
1:05-cr-00409                Stewart                  Joseph                  A.
1:09-cr-00247                Stewart                  Joseph                  A.
1:09-cr-00539                Stewart                  Joseph                  A.
1:09-cr-00539                Stewart                  Joseph                  A.
1:09-cr-00539                Stewart                  Joseph                  A.
1:10-cr-00063                Stewart                  Joseph                  A.
1:10-cr-00063                Stewart                  Joseph                  A.
1:10-cr-00063                Stewart                  Joseph                  A.
1:10-cr-00261                Stewart                  Joseph                  A.
1:10-cr-00261                Stewart                  Joseph                  A.
1:10-cr-00261                Stewart                  Joseph                  A.
1:10-cr-00881                Stewart                  Joseph                  A.
1:12-cr-00791                Stewart                  Joseph                  A.
1:13-cr-00037                Stewart                  Joseph                  A.
1:13-cr-00037                Stewart                  Joseph                  A.
1:13-cr-00037                Stewart                  Joseph                  A.
1:13-cr-00037                Stewart                  Joseph                  A.
1:13-cr-00623                Stewart                  Joseph                  A.
1:13-cr-00623                Stewart                  Joseph                  A.
1:13-cr-00761                Stewart                  Joseph                  A.
1:14-cr-00245                Stewart                  Joseph                  A.
1:14-cr-00319                Stewart                  Joseph                  A.
1:15-cr-00675                Stewart                  Joseph                  A.
1:94-cr-00723                Stewart                  Joseph                  A.
1:97-cr-00519                Stewart                  Joseph                  A.
1:99-cr-00081                Stewart                  Joseph                  A.
1:99-cr-00545                Stewart                  Joseph                  A.


1:09-cr-00514                Trivedi                   Kruti                  D.
1:14-cr-00734                Trivedi                   Kruti                  D.
1:16-cr-00811                Trivedi                   Kruti                  D.
1:18-mc-00058                Trivedi                   Kruti                  D.


1:18-cr-00122                 Tzur                     Paul                   H.
1:18-cr-00122                 Tzur                     Paul                   H.
1:18-cr-00805                 Tzur                     Paul                   H.
1:19-cr-00410                 Tzur                     Paul                   H.
1:19-cr-00477                 Tzur                     Paul                   H.
1:19-cr-00587                 Tzur                     Paul                   H.
1:19-cr-00587                 Tzur                     Paul                   H.
1:19-cr-00587                 Tzur                     Paul                   H.
1:20-cv-00884                 Tzur                     Paul                   H.


1:14-cr-00326                Wallach                   Brian                  S.
1:14-cr-00326                Wallach                   Brian                  S.
      Case: 1:16-mc-00380 Document #: 2 Filed: 02/21/20 Page 19 of 20 PageID #:77
                                       ATTACHMENT A                                 18 OF19

1:16-cr-00463                Wallach                    Brian                 S.
1:16-cr-00463                Wallach                    Brian                 S.
1:16-cr-00463                Wallach                    Brian                 S.
1:16-cr-00463                Wallach                    Brian                 S.
1:16-cr-00463                Wallach                    Brian                 S.
1:16-cr-00463                Wallach                    Brian                 S.
1:16-cr-00463                Wallach                    Brian                 S.
1:16-cr-00463                Wallach                    Brian                 S.
1:16-cr-00463                Wallach                    Brian                 S.
1:16-cr-00463                Wallach                    Brian                 S.
1:16-cr-00463                Wallach                    Brian                 S.
1:16-cr-00463                Wallach                    Brian                 S.
1:16-cr-00463                Wallach                    Brian                 S.
1:16-cr-00463                Wallach                    Brian                 S.
1:16-cr-00463                Wallach                    Brian                 S.
1:16-cr-00463                Wallach                    Brian                 S.
1:16-cr-00463                Wallach                    Brian                 S.
1:16-cr-00463                Wallach                    Brian                 S.
1:16-cr-00463                Wallach                    Brian                 S.
1:16-cr-00463                Wallach                    Brian                 S.
1:16-cr-00463                Wallach                    Brian                 S.
1:16-cr-00463                Wallach                    Brian                 S.
1:16-cr-00463                Wallach                    Brian                 S.
1:16-cr-00463                Wallach                    Brian                 S.
1:16-cr-00463                Wallach                    Brian                 S.
1:16-cr-00463                Wallach                    Brian                 S.
1:16-cr-00463                Wallach                    Brian                 S.
1:16-cr-00463                Wallach                    Brian                 S.
1:16-cr-00463                Wallach                    Brian                 S.
1:16-cr-00463                Wallach                    Brian                 S.
1:16-cr-00463                Wallach                    Brian                 S.
1:16-cr-00554                Wallach                    Brian                 S.
1:16-mc-00087                Wallach                    Brian                 S.
1:16-mc-00088                Wallach                    Brian                 S.
1:16-mc-00089                Wallach                    Brian                 S.
1:16-mc-00103                Wallach                    Brian                 S.
1:16-mc-00135                Wallach                    Brian                 S.
1:16-mc-00149                Wallach                    Brian                 S.
1:16-mc-00168                Wallach                    Brian                 S.
1:16-mc-00182                Wallach                    Brian                 S.
1:16-mc-00357                Wallach                    Brian                 S.
1:16-mc-00397                Wallach                    Brian                 S.
1:17-cr-00338                Wallach                    Brian                 S.
1:19-cv-06421                Wallach                    Brian                 S.


1:14-cr-00482                Welsh                    Katherine              Neff
1:15-cr-00611                Welsh                    Katherine              Neff
1:16-cr-00114                Welsh                    Katherine              Neff
      Case: 1:16-mc-00380 Document #: 2 Filed: 02/21/20 Page 20 of 20 PageID #:78
                                       ATTACHMENT A                                  19 OF19

1:16-cr-00570                Welsh                    Katherine              Neff
1:16-mc-00167                Welsh                    Katherine              Neff
1:16-mc-00318                Welsh                    Katherine              Neff
1:16-mc-00319                Welsh                    Katherine              Neff
1:16-mc-00322                Welsh                    Katherine              Neff
1:16-mc-00323                Welsh                    Katherine              Neff
1:17-mc-00275                Welsh                    Katherine              Neff
1:17-mc-00298                Welsh                    Katherine              Neff
1:17-mc-00299                Welsh                    Katherine              Neff
1:17-mc-00306                Welsh                    Katherine              Neff
1:18-cr-00352                Welsh                    Katherine              Neff
1:18-cr-00352                Welsh                    Katherine              Neff
1:18-cr-00440                Welsh                    Katherine              Neff
1:18-cr-00529                Welsh                    Katherine              Neff
1:18-mc-00290                Welsh                    Katherine              Neff
1:18-mc-00577                Welsh                    Katherine              Neff
1:18-mc-00797                Welsh                    Katherine              Neff
1:18-mc-60044                Welsh                    Katherine              Neff
1:19-cr-00148                Welsh                    Katherine              Neff
1:19-cr-00148                Welsh                    Katherine              Neff
1:19-cr-00148                Welsh                    Katherine              Neff
1:19-cv-06575                Welsh                    Katherine              Neff
1:19-mc-00158                Welsh                    Katherine              Neff
1:19-mc-00159                Welsh                    Katherine              Neff
1:19-mc-00225                Welsh                    Katherine              Neff
1:19-mc-00305                Welsh                    Katherine              Neff
1:19-mc-00306                Welsh                    Katherine              Neff
1:19-mc-00466                Welsh                    Katherine              Neff


1:11-cr-00064                Woodall                    Mirta                  J.


1:02-cr-00924                Yeadon                   Kenneth               Edward
1:11-cr-00292                Yeadon                   Kenneth               Edward
1:13-cr-00761                Yeadon                   Kenneth               Edward
1:14-cr-00287                Yeadon                   Kenneth               Edward
1:14-cr-00287                Yeadon                   Kenneth               Edward
1:14-cr-00287                Yeadon                   Kenneth               Edward
1:18-cv-02975                Yeadon                   Kenneth               Edward


1:97-cr-00664                  Zell                     Kate
